Citation Nr: 0000337	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  95-28 170	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for the 
residuals of a cholecystectomy, consisting of a hematoma, 
wound infection, and a ventral incisional hernia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from October 1954 to October 
1956, and from February 1959 to January 1961.  This appeal 
arises from a May 1995 rating decision which, among other 
things, denied entitlement to compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 (West 1991) for a 
disability manifested by pain or by increased risk of 
infection, and the residuals of a cholecystectomy.  

In November 1991, in another case, the United States Court of 
Appeals for Veterans Claims (Court) invalidated 38 C.F.R. 
§ 3.358(c)(3) (1991), part of the regulation applicable to 
cases involving claims under 38 U.S.C.A. § 1151.  Gardner v. 
Derwinski, 1 Vet. App. 584 (1991).  The Court's decision was 
affirmed by the United States Court of Appeals for the 
Federal Circuit (Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993)) and then by the United States Supreme Court (Brown v. 
Gardner, 115 S.Ct. 552 (1994).  

Thereafter, the Secretary of VA sought an opinion from the 
Attorney General of the United States as to the full extent 
to which benefits were authorized under the decision of the 
United States Supreme Court.  On March 16, 1995, amended 
regulations were published deleting the fault or accident 
requirement of 38 C.F.R. § 3.358(c)(3), in order to conform 
the regulation to the decision of the United States Supreme 
Court.  

In June 1997, the Board denied entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
additional heart disability, for a psychiatric disability, 
and for a disability caused by exposure to pulmonary 
tuberculosis.  Accordingly, those issues are not before the 
Board.  The claim currently on appeal, entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for residuals of a cholecystectomy, 
consisting of a hematoma and wound infection, was remanded by 
the Board in June 1997 for further development.  The claim 
was then returned to the Board for further consideration.  
The Board has recharacterized the issue as now involving also 
a ventral incisional hernia, as shown on the title page of 
this decision.  This will be explained in the "Reasons and 
Bases" set forth more fully below.  


FINDINGS OF FACT

1.  The veteran underwent mitral valve replacement at a VA 
medical facility and subsequent anticoagulation therapy was 
provided by VA.

2.  Complications which arose after the veteran's 
cholecystectomy, consisting of a hematoma, wound infection 
and ventral incisional hernia, were due to the surgery 
itself, as well as anticoagulation therapy provided by VA.   

3.  The complications of the cholecystectomy consisting of a 
hematoma, wound infection and ventral incisional hernia, were 
not post-surgical residuals which were intended to occur or 
which were certain to occur.  


CONCLUSION OF LAW

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991) for the residuals of the 
veteran's cholecystectomy, consisting of a hematoma, wound 
infection, and ventral incisional hernia, are warranted.  
38 U.S.C.A. §§ 1151, 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.358(c)(3) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A VA hospital discharge summary, dated in January 1991, shows 
that the veteran was hospitalized at the VA Medical Center in 
Salisbury, North Carolina (Salisbury VAMC) with diagnoses 
including congestive heart failure, history of hypertensive 
cardiovascular disease with atrial fibrillation and 
tachycardia, history of thromboembolic events, and history of 
pneumonia.  The discharge summary also noted that the veteran 
was to be transferred to the VA Medical Center in Asheville, 
North Carolina (Asheville VAMC).  

A VA hospital discharge summary from the Asheville VAMC, 
dated from January through March 1991, shows that the veteran 
underwent mitral valve replacement in February 1991 and 
subsequent mediastinal re-exploration with excision of a 
foreign body from the thoracic cavity.  Records of VA medical 
treatment of the veteran, dating from March to July 1991, 
show that, the veteran received anticoagulation therapy 
provided by VA following the mitral valve replacement.  

In a VA Form 1-9 submitted in March 1992, the veteran 
asserted that he underwent gall bladder surgery on February 
3, 1992, but had to be returned to surgery thereafter because 
of abnormal bleeding.  In a May 1992 letter to the veteran's 
senator and a May 1992 letter to the RO, the veteran 
contended that, following his gall bladder surgery, an artery 
was not closed, his abdomen filled with blood, and blood 
flowed through staples used to close his surgical incision.  
The veteran indicated that this caused him extreme pain and 
distress.  He stated that, following a second trip to the 
operating room, he was told that a suture used in closing an 
artery had not been located.  

In a July 1992 memorandum, a VA physician opined that 
complications following the veteran's cholecystectomy on 
February 3, 1992 resulted from anticoagulation required for 
the prevention of thromboembolic phenomena in the veteran, 
who had a prosthetic mitral valve.  The physician explained 
that, precautions for securing adequate hemostasis were 
employed, including ligation of the superior deep epigastric 
artery, electrocoagulation of the rectus muscle, and gentle 
handling of the tissues.  However, a hematoma developed in 
the rectus sheath due to oozing from the cut muscle.  
Computer tomography on the third postoperative day showed 
that the hematoma was confined to the rectus sheath and that 
there was no intra-abdominal bleeding.  The surgical staff 
believed that the problem would probably resolve without the 
need for further surgical intervention.  However, on the 
fifth postoperative day, the veteran developed severe pain in 
the right abdomen, with further swelling of the wound area, 
and extending to the upper part of the right lower quadrant.  
Emergency surgery was performed on February 8, 1992.  A large 
hematoma was encountered in the rectus sheath and extended 
between the external oblique and internal oblique muscles 
inferiorly.  The superior deep epigastric artery was actively 
bleeding, due to necrosis of the ligation site having 
occurred.  The vessel was transfixed transfacially, and all 
hematoma was removed insofar as possible.  The physician 
noted that, it seemed unwise to close the wound in the 
presence of a potentially infected hematoma cavity.  
Therefore, the wound was packed open with betadine gauze and 
retention sutures were employed.  Delayed closure was carried 
out three days later.  The physician concluded that the need 
for anticoagulation had to be balanced with the wound 
situation, and some accumulation of hematoma occurred between 
the oblique muscles.  This resolved in time with drainage of 
old blood and resorption.  

In August 1995, the veteran submitted unretouched color 
photographs, which showed what appeared to be an unhealed 
wound of the abdomen.  He also submitted a notarized 
statement indicating that the photographs were made in August 
1995.  

In its June 1997 remand, the Board noted that the veteran was 
asserting that the surgical scar resulting from the 
cholecystectomy in February 1992 had not healed, and he 
believed he should be compensated for the pain and increased 
risk of infection due to this continuing problem.  The Board 
pointed out that, following the cholecystectomy, two 
additional surgical procedures were performed due to 
developing hematomas and wound drainage.  Accordingly, the 
Board recharacterized the issue on appeal as entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991) for the residuals of a 
cholecystectomy, consisting of a hematoma and wound 
infection.  The remand referred to the July 1992 memorandum 
from a VA physician who opined that complications following 
the cholecystectomy were due to anticoagulation required for 
thromboembolic phenomena in a patient who has a prosthetic 
mitral valve.  Given the foregoing and the unretouched color 
photographs submitted by the veteran in August 1995, the 
Board determined that the record as it was then constituted 
raised a question as to whether the veteran had developed 
additional disability due to VA medical treatment following 
the cholecystectomy.  

The remand directed that complete, original VA medical 
records pertaining to the veteran and dating from March 1992 
forward should be obtained and added to the claims folder.  
Thereafter, the veteran was to be accorded a VA examination 
to determine if he had developed additional disability caused 
by surgery during VA hospitalization from January to March 
1992.  The examiner was requested to render an opinion as to 
whether the veteran's surgical wound due to his three 
surgeries during the period from January to March 1992 had 
fully healed.  The examiner was directed to comment on the 
length of time this wound was shown to have taken to heal, 
establishing, if feasible, the date of healing or providing a 
medical opinion as to the most likely date of healing.  The 
examiner was also requested to determine whether there are 
any chronic residuals of the cholecystectomy which were not 
the certain or intended consequences of that surgery.  

Subsequent to the remand, extensive VA records of medical 
treatment of the veteran were associated with the claims 
folder.  These records included the VA hospital discharge 
summary covering the veteran's hospitalization at the 
Asheville VAMC from January to March 1992, and reports of the 
three surgical procedures performed in February 1992 in 
connection with the veteran's cholecystectomy.  Records 
dating from May to November 1992, include a July 1992 medical 
progress note which reported that the veteran was complaining 
of intermittent, persistent pain following a cholecystectomy.  
An August 1992 note indicated that stitch abscesses, wound 
drainage, and abdominal tenderness were present.  An October 
1992 medical report from VAMC Asheville shows that the 
veteran underwent surgery to remove an incisional site stitch 
which had caused an abscess of the veteran's mid-abdomen.  A 
VA report of surgery dated in December 1992, shows that the 
veteran underwent surgery to repair a ventral incisional 
hernia.  The attending surgeon reported that no ventral 
hernia was noted under the cholecystectomy scar.  The hernia 
was mostly on the veteran's right side, to the right of the 
umbilicus.  VA medical progress notes, dating from December 
1992 to July 1993, include a June 1993 VA cardiology clinic 
medical note reporting the veteran's complaint of continuing 
abdominal pain.  

In April 1998, the RO informed the veteran that he had failed 
to report for a VA medical examination scheduled to be 
performed at the VA outpatient clinic in Winston-Salem, North 
Carolina (Winston-Salem VAOPC) in March 1998.  In an April 
1998 statement, the veteran replied that he had not received 
notice of the scheduled examination.  He indicated that he 
was physically unable to travel to the Winston-Salem VAOPC 
but, he stated that he was willing to report for a VA 
examination in the vicinity of Hickory, North Carolina.  

In a July 1998 memorandum, a VA physician at the Winston-
Salem VAOPC reported having reviewed the veteran's claims 
folder.  The physician noted that the veteran had previously 
undergone a mitral valve replacement, and anticoagulation 
therapy had been employed to prevent thromboembolotic 
phenomena.  The veteran also had prophylatic anticoagulation 
secondary to atrial fibrillation.  The physician added that 
subsequent to a cholecystectomy, a hematoma developed in the 
veteran's right rectus sheath which had to be evacuated in 
February 1992.  The physician noted that the wound was packed 
and apparently closed without difficulty secondarily.  The 
physician opined that the complication of a hematoma 
occurring in the wound was not in any way related to 
technical error, but was secondary to the veteran's 
prophylactic anticoagulation therapy, which was itself 
secondary to the mitral valve replacement and chronic atrial 
fibrillation.  The physician added that the veteran did not 
incur any additional disability as a result of the surgery 
carried out in 1992.  

In an August 1998 letter, the RO informed the veteran that 
there were no VA medical facilities available in Hickory, 
North Carolina to conduct an examination.  


Analysis

In Gardner, 1 Vet. App. 584, the Court invalidated 38 C.F.R. 
§ 3.358(c)(3), on the grounds that that section of the 
regulation, which included an element of fault, did not 
properly implement the statute.  Excluding section (c)(3), 
the provisions of 38 C.F.R. § 3.358 remained valid.  See 
Brown v. Gardner, 115 S.Ct. 552.  In pertinent part, 
38 U.S.C.A. § 1151 provides that where any veteran shall have 
suffered an injury, or an aggravation of an injury, as the 
result of hospitalization, medical or surgical treatment, not 
the result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or 
death, compensation shall be awarded in the same manner as if 
such disability or death were service-connected.  As noted 
above, on March 16, 1995, amended regulations were published 
deleting the fault or accident requirements of 38 C.F.R. 
§ 3.358(c)(3), in order to conform the controlling regulation 
to the Supreme Court's decision.  

The regulation (38 C.F.R. § 3.358) implementing that statute 
provides, in pertinent part, that in determining if 
additional disability exists, the beneficiary's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will not be payable 
for the continuance or natural progress of disease or 
injuries for which the hospitalization, etc., was authorized.  
In determining whether such additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of hospitalization, 
medical, or surgical treatment, it will be necessary to show 
that the additional disability is actually the result of such 
disease or injury or an aggravation of the existing disease 
or injury and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(b), (c).  The amended regulation, 38 C.F.R. 
§ 3.358(c)(3), now provides that compensation is not payable 
for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  

As noted above, this case is before the Board following a 
remand in June 1997.  Among other things, the remand 
requested that the claims folder be reviewed by a VA 
physician, who was then to provide medical opinions as to 
certain specified questions.  It is clear from the July 1998 
memorandum from the VA physician at the Winston-Salem VAOPC 
that the medical opinions requested by the remand were not 
provided.  The physician did not indicate whether the 
veteran's surgical wound due to his three surgeries during 
the period of VA hospitalization from January to March 1992 
had fully healed.  The physician did not comment on the 
length of time the wound was shown to have taken to heal, did 
not establish the date of healing, or provide a medical 
opinion as to the most likely date of healing.  And, the 
physician did not determine whether there were any chronic 
residuals of the cholecystectomy which were not the certain 
or intended consequences of that surgery.  Therefore, the 
Board concludes that the remand has not been complied with.  
The Court has held that a remand by the Court or the Board 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand.  Stegall v. Brown, 11 Vet. App. 268, 
271 (1998).  Notwithstanding the RO's failure to comply with 
the remand, the Board concludes that the veteran will not be 
prejudiced in this case in view of the Board's decision on 
the merits.  

The pertinent facts of this case are not in dispute.  It is 
undisputed that the veteran underwent mitral valve 
replacement at a VA medical facility in February 1991 and 
anticoagulation therapy was subsequently provided by VA.  
After the veteran underwent a cholecystectomy at a VA medical 
facility in February 1992, a hematoma developed in the rectus 
sheath and two operations were performed by VA physicians to 
remove the hematoma.  The veteran continued to complain of 
pain and stitch abscesses.  Drainage and abdominal tenderness 
were present.  In October 1992, the veteran underwent surgery 
by VA physicians to remove an incisional site stitch which 
had caused an abscess in his mid-abdomen.  In December 1992, 
he underwent surgery by VA physicians to repair a ventral 
incisional hernia.  It is apparent to the Board that the 
hematoma, wound infection and incisional hernia were all 
complications of VA anticoagulation therapy and the VA 
performed cholecystectomy.  The case does not turn on 
surgical fault, error or negligence.  It turns on whether the 
above noted surgical complications were certain to occur or 
were intended to occur following anticoagulation therapy and 
the gall bladder surgery.  It is clear that these were not 
certain or intended residuals of this medical treatment 
and/or this surgery.  Accordingly, the Board concludes that 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991) for the residuals of a 
cholecystectomy, consisting of a hematoma, wound infection 
and ventral incisional hernia are warranted and the claim 
should be granted.  


ORDER

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991) for the residuals of a 
cholecystectomy, consisting of a hematoma, wound infection 
and ventral incisional hernia are granted.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

